Citation Nr: 0335467	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-18 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to burial and plot-interment benefits.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had qualifying military service from March 1941 
to December 1945.  During his lifetime, he was awarded 
entitlement to nonservice-connected pension benefits.  He 
died in November 2001.  The appellant is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila which determined that the appellant was not entitled 
to payment of her claim for burial benefits because she was 
not the proper claimant.  The case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the pending appeal has been requested or 
obtained.

2.  The evidence on file shows that the appellant's daughter 
(MJ) and not the appellant actually paid for the veteran's 
final burial expenses, and thus it is MJ and not the 
appellant who is entitled to receive the available VA burial 
benefits payable according to applicable law and regulation.  


CONCLUSION OF LAW

The criteria for entitlement to burial and plot-interment 
benefits have not been met by the appellant.  38 U.S.C.A. 
§§ 2302, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1600, 3.1601, 3.1602 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the appellant's claim.  The 
VCAA provides that VA will make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate 
claims, and requires VA to notify claimants and 
representatives of the evidence necessary to substantiate 
claims.  

A review of the record reveals that the RO notified the 
appellant of the VA laws and regulations governing the award 
of burial benefits and of the evidence necessary to 
substantiate her claim.  It was clearly explained that 
payment of VA burial benefits could only be made to the 
individual who actually expended personal funds in connection 
with the veteran's burial, and that it was necessary for 
evidence to be presented which proved the expenditure of 
personal funds in this regard.  This claim was contested in 
the sense that both the appellant and a daughter of the 
veteran claimed entitlement to burial benefits and each was 
notified of the evidence necessary to substantiate a claim.  
Both the appellant and the appellant's daughter provided 
evidence in support of their claims.  Additionally, the 
appellant availed herself of presenting testimony at an 
informal hearing at the RO in February 2003.  The appellant 
is shown to have submitted receipts, statements, 
certification of ownership of a burial plot and other 
evidence.  There is no evidence on file nor does the 
appellant argue that there remains any relevant evidence 
which has not been collected for review and included in the 
claims folder for consideration.  At this point, the Board 
finds that there is no reasonable likelihood that any 
additional evidence is available for collection and 
consideration in the appellant's behalf.  The duties to 
assist and notify of VCAA have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

All interested parties will be specifically notified of the 
action taken by the RO in a simultaneously contested claim 
and of the right and time limit for initiation of an appeal 
as well as hearing and representation rights.  38 U.S.C.A. 
§ 7105A; 38 C.F.R. §§ 19.100, 19.101, 19.102.

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran.  
38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  

Benefits for the burial and funeral expenses in the amount of 
$300 are payable if the deceased veteran was in receipt of 
pension at the time of his death.  Additionally, if the 
eligible veteran was not buried in a national cemetery, an 
additional $150 is payable for a plot allowance.  38 U.S.C.A. 
§§ 2302, 2303, 2307; 38 C.F.R. § 3.1600.

Claims for reimbursement or direct payment of burial and 
funeral expenses must be received by VA within two years 
after the permanent burial or cremation of the body.  Claims 
for such expenses may be executed by the individual whose 
personal funds were used to pay the burial or funeral 
expenses or the executor or administrator of the estate of 
the veteran.  Claims for the plot or interment allowance may 
be filed by the person whose personal funds were used to 
defray the cost of the plot or interment expense or the 
executor administrator of the estate of the veteran.  
38 C.F.R. § 3.1601(a).

Evidence required to complete a claim for the burial 
allowance and plot or interment allowance, when payable, must 
include a proper claim form, a statement of account, 
preferably on the funeral director's or cemetery owner's 
billhead showing the name of the deceased veteran, the plot 
or interment cost, and the nature and cost of services 
rendered, receipted bills which show by whom payment was made 
and show receipt by a person acting for the funeral director 
or cemetery owner, proof of death, and any waivers from any 
other distributees.  38 C.F.R. § 3.1601(b).

If two or more persons have paid from their personal funds 
toward the burial, funeral, plot, interment and 
transportation expenses, the burial and plot or interment 
allowance will be divided among such persons in accordance 
with the proportionate share paid by each, unless waiver is 
executed in favor of one by the other.  38 C.F.R. 
§ 3.1602(a).  However, where a partial payment of the 
expenses of the burial, funeral and transportation of the 
body are made from funds of the veteran's estate, and the 
balance from the personal funds of another person, the claim 
of the other person has priority.  Id. at (c).  

Analysis:  During his lifetime, the veteran was awarded VA 
nonservice-connected pension benefits.  The appellant is the 
veteran's surviving spouse.  In September 2000, the RO found 
that the veteran lacked sufficient competency to manage his 
VA benefits and his daughter MJ was appointed as his guardian 
and custodian.  The appellant subsequently filed a request 
for apportionment of the veteran's VA pension based upon her 
estrangement from him and an apportionment of $300 was 
proposed.  

The appellant testified at a personal hearing in May 2001 
that she and the veteran were not actually estranged from 
each other, and that she had temporarily left the veteran to 
live with her daughter until some family problems were 
settled.  She stated that she simply wanted to be paid the 
amount due her as a dependent spouse.  The veteran's 
daughter-custodian MJ confirmed that there was no separation 
between her parents.  They were apart from each other only 
because of pending court cases.  She reported that the 
veteran was providing the appellant with reasonable financial 
support as evidenced by photocopies of checks issued to the 
appellant.  Because the appellant and veteran were not 
actually estranged and because the veteran was shown to be 
reasonably contributing to her support, the apportionment 
requested by the appellant and initially granted was 
withdrawn.  The appellant subsequently initiated another 
request for apportionment of the veteran's VA pension 
benefits.  

In November 2001, the veteran died at age 84 from pneumonia, 
chronic obstructive pulmonary disease and emphysema.  Ten 
days after the veteran's death, the veteran's daughter MJ 
filed an application for burial benefits in which she 
indicated that she had spent a total of 69,500 pesos.  She 
submitted a certificate of death and separate receipts 
showing that she had paid 30,000, 28,000, and 11,500 pesos in 
separate burial expenses for the veteran.  The receipt for 
11,500 pesos was made out, however, in the name of the 
appellant, the veteran's surviving spouse.  MJ also submitted 
a certification made out by the cemetery accountant 
indicating that MJ had personally paid the 11,500 pesos, and 
this accountant also explained that it was standard procedure 
to make out the receipt in the name of the registered owner 
of the cemetery plot.  

Four days after MJ's application, the appellant submitted her 
own application for burial benefits indicating that she had 
paid 69,500 pesos.  She submitted copies of the same receipts 
previously submitted by MJ.

In January 2002, the RO wrote MJ that the receipt for 11,500 
pesos from the memorial park had the appellant's name as 
payee for that expense and additional evidence was requested.  
In February 2002, MJ responded that, consistent with the 
notation at the bottom of this receipt, it was the cemetery's 
policy to issue the official receipt in the name of the 
registered owner of the plot.  She also wrote that the 
appellant had retained title to the plot because of her 
intention to counterclaim for the VA burial allowance even 
though MJ actually paid the interment fee.  She invited VA to 
conduct an investigation with the cemetery to determine that 
she actually made the interment payment.  Later that month, 
MJ submitted another statement further explaining the details 
surrounding her personal payment of the interment fee.  After 
considering all of the evidence on file, the RO determined 
that MJ was the proper claimant because she had paid expenses 
associated with the veteran's burial rather than the 
appellant who was not shown to have made such payment.  

The appellant disagreed with the RO's decision and initiated 
this appeal.  The appellant subsequently submitted evidence 
including a copy of the initial receipt from the cemetery 
containing her name was payee of 11,500 pesos.  She also 
submitted a certificate of ownership of the veteran's burial 
plot, and a March 12, 2002 certification from the cemetery 
that she had paid the interment fee of 11,500 pesos, but this 
certification was signed by an individual whose title was 
"crematory in charge."  She also submitted an affidavit 
indicating an intent to file a criminal complaint against MJ 
because, several days after the veteran's death, she alleged 
that MJ had withdrawn a sum of money from the veteran's bank 
account, in her capacity as representative.  She accused MJ 
of representing to the bank that the veteran was still alive 
when, in fact, he had died several days earlier.  She later 
submitted a similar affidavit signed by herself and other 
members of the family.  

In her April 2002 notice of disagreement, the appellant wrote 
that, as the veteran's spouse and MJ's mother, she had not 
given verbal authorization for MJ to transact business with 
the cemetery, but that she had authorized her son to do so.  
In February 2003, the appellant testified at an informal 
hearing at the RO.  At this hearing, she presented duplicate 
copies of evidence previously submitted.  In April 2003, the 
appellant wrote a statement summarizing evidence previously 
submitted.  In concluding this letter, the appellant wrote 
that she was now receiving a monthly pension from VA based 
upon the veteran's military service and that the claim for 
burial benefits "doesn't really matter to me."  She 
indicated that what mattered to her was the truthfulness of 
her "ungrateful daughters" and that her daughter had taken 
money from the veteran's fiduciary account which she didn't 
share with the rest of the family.  

Careful consideration of all of the evidence on file leads 
the Board to conclude that a preponderance of the evidence on 
file is against the appellant's claim for payment of VA 
burial benefits because a preponderance of the evidence is in 
favor of the RO's actions in paying such benefits to the 
veteran's daughter MJ.  The Board finds it significant that 
when the veteran was found to lack the capacity to manage his 
VA benefits, MJ was chosen as the fiduciary to be guardian of 
the veteran and his VA funds, and that she apparently 
performed this duty in a satisfactory manner during the 
remainder of the veteran's lifetime.  Upon the veteran's 
death, the evidence shows that MJ personally made 
arrangements for the veteran's burial and personally expended 
amounts of 30,000 and 28,000 pesos which are specifically 
receipted to MJ alone.  

The third and contested receipt for payment of 11,500 pesos, 
although made out in the name of the appellant, was 
supplemented with a certification on the letterhead of the 
cemetery and signed by the "park accountant" that it was 
company policy for such receipt to be made out to the owner 
of the cemetery plot, who was in fact the appellant.  
Ownership of the burial plot, however, is not dispositive of 
the issue of who is to be paid VA burial benefits.  Although 
the appellant subsequently presented a similar certification 
from the cemetery that she had paid the interment fee of 
11,500 pesos, this certification was not produced until the 
middle of March 2002, and was signed by an individual 
identified as the "crematory in charge," not the park 
accountant.  MJ's copy of a certification from the cemetery 
was produced in original whereas the appellant's 
certification was produced as a Xeroxed copy.  

The Board also takes note that for some years prior to his 
death, the appellant had pressed a claim for apportionment of 
the veteran's VA's pension benefits and that this claim was 
initially allowed until a hearing was conducted where it was 
discovered that the appellant and the veteran were not truly 
separated, and that the veteran was providing reasonable 
support to the appellant, and this apportionment claim was 
denied.  Although the appellant has also alleged that MJ 
inappropriately or illegally withdrew funds from a bank 
account belonging to the veteran after he died, this evidence 
only serves as an unproven allegation tending to demonstrate 
that MJ has a character for untruthfulness.  There is, 
however, no indication that the Philippine authorities have 
taken any action on such complaint and this allegation does 
not directly tend to disprove that MJ actually made personal 
payment of the burial expenses of the veteran.  Considering 
all of the evidence on file, the Board concludes, as did the 
RO, that the evidence preponderates in favor of MJ and 
against the appellant in so far as determining who is 
entitled to payment of VA burial and interment benefits.

Because both the appellant and MJ claimed entitlement to 
these benefits, this constituted a contested claim in 
accordance with 38 C.F.R. §§ 19.100, 19.101, 19.102.  
Although it appears from the evidence on file that MJ was not 
properly notified, in accordance with contested claims 
procedures, of all notifications provided to the appellant, 
the Board finds that such error is harmless in that MJ was in 
fact awarded entitlement to the benefits sought and such 
award is affirmed in this decision.  On the other hand, the 
appellant, who alone initiated the instant appeal, was 
properly notified of VCAA, the laws and regulations governing 
her claim, and statements of the case explaining all of the 
evidence considered by the RO, including evidence submitted 
by MJ in support of her successful claim.  The Board finds 
that the appellant was provided ample opportunity to present 
evidence and argument and testimony at a personal hearing and 
adjudication of the claim at this time without directing or 
accomplishing any additional notification or development 
poses no risk of prejudice to the parties.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  


ORDER

Entitlement to burial benefits and plot-interment benefits is 
denied.  


____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



